COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-17-00877-CV
Style:                   Robert M. Fenlon v. Harris County, et al.
Date motion filed*:      January 8, 2018
Type of motion:          Motion for an Extension of Time to Pay for Appellate Records Fees
Party filing motion:     Pro Se Appellant
Document to be filed:    Evidence of Payment or Arrangement to Pay for Clerk’s Record

Is appeal accelerated?      No

If motion to extend time:
       Original due date:                  December 11, 2017 (record due date)
       Number of extensions granted:            0      Current Due Date: January 12, 2018
       Date Requested:                     N/A (30 days requested)

Ordered that motion is:
       Granted
                 If document is to be filed, document due: February 12, 2018.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Because appellant has paid for the filing and reporter’s record fees and states that he
       has made a down payment on the clerk’s record fee, his motion for a 30-day
       extension of time to file evidence of payment arrangements for the clerk’s record fee is
       granted until February 12, 2018. See TEX. R. APP. P. 4.1(a), 35.3(a)(2). To the
       extent that appellant’s motion also seeks an extension of time to pay for the reporter’s
       record fee, that is dismissed as moot because this Court granted the reporter’s
       extension of time to file that record on January 9, 2018, until January 18, 2018. See id.
       35.3(b)(3), (c).

Judge’s signature: /s/ Evelyn V. Keyes
                   
Date: January 18, 2018




November 7, 2008 Revision